Mr. Justice Gary delivered the opinion oe the Court. This is an action of debt, the declaration of the appellee alleging that about the 29th day of July, 1871, he recovered a judgment in the Superior Court against the appellant for sums named, and that the record was destroyed by fire. To this the appellant pleaded, first, that there is not and never was any record of the judgment remaining in the court, and second a discharge in bankruptcy. The appellee replied that there is such record remaining, etc. And to the discharge, that the judgment was founded upon a fraud described. The case was tried without a jury, and one question on this record is whether secondary evidence of the judgment should have been admitted, it being proved, if proved, by parol. That an action can be maintained on a judgment the record of which has been destroyed, by proving its former existence, is doubtless true. Black on Judgments, 969. But if issue be taken upon the averment that th'e record remains, how can that averment be proved by evidence that it does not remain, but is destroyed ? The record is the written memorial of what was done. Black, Law Dictionary. The effect of the act may remain though the record be gone. On lost bonds, if profert was made, and non est factum pleaded, proof of loss was not admissible. 1 Ch. Pl., Ed. 1844, 366; Miller v. Metzger, 16 Ill. 390. So where performance of a contract is averred, excuse for non-performance is inadmissible. Higgins v. Lee, 16 Ill. 495. The secondary evidence was not admissible on the issue as made. The appellant offered to prove that in the original transaction between him and the appellee there was no fraud. That evidence was rightly rejected. If the proof of the record showed, as to which we intimate no opinion, that the recovery was for a fraud, that question could not be again litigated between the parties— Kitson v. Farwell, 30 Ill. App. 341, S. C., 132 Ill. 327, where the judgment of this court was reversed—on a difference of opinion between that court and this as to the effect of the pleadings, a difference to which we adjusted ourselves in Kitson v. Ellinger, 35 Ill. App. 55. The appellant tried to show that he had been discharged from arrest under a ca. sa. upon the judgment by the County Court, under the provisions of Ch. 72, Insolvent Debtors. There was no issue to which such evidence was applicable, and at most, all that was done in that direction was to commence proceedings which were still pending, and in which any orders that court had made were only interlocutory, subject to revocation by the same court. Fort Dearborn Lodge v. Klein, 115 Ill. 177; Black, Judgments, 308. The judgment is reversed and the cause remanded.